         Case: 3:19-cv-00245-bbc Document #: 31 Filed: 01/04/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

 ARTILLIS MITCHELL,

         Petitioner,
                                                        Case No. 19-cv-245-bbc
    v.

 REED A. RICHARDSON,

         Respondent.


                            JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent denying Artillis Mitchell’s petition for a writ of habeas corpus under 28

U.S.C. § 2254 and dismissing this case.




         s/                                                 1/4/2021
         Peter Oppeneer, Clerk of Court                           Date
